Case 1:18-cr-20685-KMW Document 213 Entered on FLSD Docket 08/03/2020 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 18-CR-20685-WILLIAMS


  UNITED STATES OF AMERICA

  vs.

  ABRAHAM EDGARDO ORTEGA,

              Defendant.
  _________________________________/

                                NOTICE OF SUPPLEMENTAL EXHIBITS

           The United States files this Notice of Supplemental Exhibits with respect to the Motion for

  Victim Status and Restitution of third-party claimant Petróleos de Venezuela, S.A. (“PDVSA”).

  DE 191. Two new exhibits relevant to the Bolivarian Republic of Venezuela’s foreign currency

  exchange laws governing PDVSA and providing additional background on the Bolivarian

  Republic of Venezuela’s investigations into corruption at PDVSA were discovered by the United

  States in preparation for the August 10, 2020 telephonic hearing on PDVSA’s motion:

  specifically, Exhibit D to the Bolivarian Republic of Venezuela's Annual Report on Form 18-K 1

  to the United States Securities and Exchange Commission (“SEC”) for the fiscal year (“FY”)

  ended December 31, 2014, and Exhibit D to the Bolivarian Republic of Venezuela's Annual Report

  on Form 18-K to the SEC for the FY ended December 31, 2016. Both are attached to this notice

  as Exhibit A and Exhibit B, respectively. According to Exhibit D of the FY2014 Report, the

  Bolivarian Republic of Venezuela had a foreign exchange control regime in place pursuant to

  which, among other things, PDVSA was required to use a specified fixed rate in exchanging


  1
    Form 18-K is a filing that is used by non-U.S. sovereign governments and their political subdivisions to file annual
  reports with the SEC. The form is required to be filed if the foreign government or subdivision has debt securities
  registered to be traded and has voluntarily listed the securities on a United States exchange.
Case 1:18-cr-20685-KMW Document 213 Entered on FLSD Docket 08/03/2020 Page 2 of 3




  foreign currency for Bolivars with either the Venezuelan government or private parties. (Exhibit

  A at pp. 33-37). In addition, in Exhibit D of the FY2016 Report, the Bolivarian Republic of

  Venezuela acknowledged corruption at PDVSA and described its own investigations and

  prosecutions of PDVSA officials. (Exhibit B at p. 8).



                                                     Respectfully submitted,

                                                     ARIANA FAJARDO ORSHAN
                                                     UNITED STATES ATTORNEY

                                              By:    s/ Michael B. Nadler
                                                     Michael B. Nadler
                                                     Assistant U. S. Attorney
                                                     Court I.D. No. 51264
                                                     99 Northeast 4th Street
                                                     Miami, Florida 33132-2111
                                                     Tel. (305) 961-9244
                                                     michael.nadler@usdoj.gov

                                                     ROBERT ZINK
                                                     CHIEF, FRAUD SECTION

                                              By:    s/ Paul A. Hayden
                                                     Paul A. Hayden
                                                     Trial Attorney
                                                     Department of Justice
                                                     1400 New York Ave., N.W.
                                                     Washington, D.C. 20530
                                                     Tel. (202) 353-9370
                                                     paul.hayden2@usdoj.gov




                                                 2
Case 1:18-cr-20685-KMW Document 213 Entered on FLSD Docket 08/03/2020 Page 3 of 3




                            CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

  CM/ECF.



                                              s/ Paul A. Hayden

                                              PAUL A. HAYDEN
                                              TRIAL ATTORNEY




                                          3
